Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s preliminary amendment of 30 April 2021, in which claims 1-3 have been cancelled, and new claims 4-6 have been added, is acknowledged.
Claims 4-6 are pending in the instant application. 
Claims 4-6 are being examined herein.
Priority
The instant application is a Continuation of U.S. patent application 16/526,344, filed on 30 July 2019, now U.S. patent 10,888,540, which is a Continuation of U.S. patent application 15/973,915, filed on 8 May 2018, now U.S. patent 10,363,236, which is a Continuation of U.S. patent application 15/353,260, filed on 16 November 2016, now U.S. patent 9,962,361, which is a Continuation-in-part of U.S. patent application 15/297,304, filed on 19 October 2016, now U.S. patent 9,951,005, which is a Continuation of U.S. patent application 14/594,788, filed on 12 January 2015, now U.S. patent 9,951,003, which is a Continuation of U.S. patent application 13/342,516, filed on 3 January 2012, now U.S. patent 8,933,119, which claims priority from U.S. Provisional Patent Application Number 61/429,325, filed on 3 January 2011, and from U.S. Provisional Patent Application Number 61/502,067, filed on 28 June 2011. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 February 2021, 13 July 2022 and 5 October 2022 are acknowledged and considered. 
Election/Restrictions 
Applicant’s election without traverse of

    PNG
    media_image1.png
    194
    307
    media_image1.png
    Greyscale

as the specific compound of claim 4, wherein the compound comprises at least one isothiocyanate functional group associated with an aliphatic and/or aromatic carbon atom of the isothiocyanate functional compound; and as the specific compound of claims 5-6, for initial examination, in the reply of 23 September 2022 is acknowledged. Claims 4-6 read on the elected species. 
Claims 4-6 are herein examined to the extent they read on the elected species and the following rejections are made below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  
Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
 (1) The nature of the invention and (2) the breadth of the claims:
Claim 4 is drawn to a compound comprising at least one isothiocyanate functional group bound to an aliphatic and/or aromatic carbon of said compound.
Claims 5 and 6 are drawn to a compound having two nitrogen atoms, wherein an alkyl or alkanoyl substituent of at least 8 carbon atoms is bound to one of the nitrogen atoms, while the other nitrogen is part of an isothiocyanate functional group; and a formulation comprising said compound and a solvent. 
The Specification teaches that isothiocyanate functional surfactants comprise one or more isothiocyanate functional groups associated with and/or directly associated with an aliphatic and/or aromatic carbon atom of the functional surfactant [0018] and are applied to the skin [0029] to treat, for example, phytophotodermatitis [0026]. The Specification also teaches that such surfactants comprising isothiocyanate functional groups are prepared by conversion of an amine functionality into an isothiocyanate functionality [0029]. Thus, based on the Specification, any surfactant compound that has an amine group attached to an aliphatic or aromatic carbon atom of a polar and/or non-polar moiety, can be converted into a compound of instant claims 4-6.
Thus, claims 4-6, taken together with the Specification, embrace millions of isothiocyanate compounds used, for example, to treat phytophotodermatitis. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
 	Zuang et al. (Subgroup 2. Skin Irritation/Corrosion, in Cosmetics- European Commission, <http://ec.europa.eu/consumers/sectors/cosmetics/files/doc/antest/(5)_chapter_3/2_skin_irritation_en.pdf>, accessed March 13, 2014, cited in IDS) teaches that some ingredients or chemicals in formulations applied to the skin cause skin irritation and skin corrosion. Zuang teaches that there are several testing strategies for evaluating the skin irritation potential of ingredients and products applied to skin or mucous membranes. Zuang also teaches that there are studies aimed at correlating the primary skin irritation index with the structure of organic chemicals used as ingredients in topical/cosmetic formulations, as well as models developed to predict skin irritation and skin corrosion based on the chemical structure (see section on electrophiles) of ingredients. 
Thus, Zung teaches that there is unpredictability in the field of chemical ingredients such as surfactants applied to the skin, in terms of skin compatibility and exposure.
(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in dermatology drug research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicant has broadly claimed a compound comprising at least one isothiocyanate functional group bound to an aliphatic and/or aromatic carbon of said compound; or a compound having two nitrogen atoms, wherein an alkyl or alkanoyl substituent of at least 8 carbon atoms is bound to one of the nitrogen atoms, while the other nitrogen is part of an isothiocyanate functional group. The Applicant has broadly claimed 
a genus encompassing millions of compounds which comprise at least one isothiocyanate functional group. MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 4-6 are broad and generic, with respect to all possible isothiocyanate compounds encompassed by the instant claims. There is a very large number of structural variations encompassed by the claimed genus of compounds comprising at least one isothiocyanate functional group associated with an aliphatic and/or aromatic carbon atom. The claim lacks in written description because there is no disclosure of a representative number of species within the very broad claimed genus. Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus. The specification provides guidance to the synthesis of one such surfactant comprising at least one isothiocyanate functional group, namely N--lauroyl-N--isothiocyanate-L-lysine, in protonated form or as a salt (sodium salt, [0053], Example IV, salt with TEA, [0051], Example III), used in a topical formulation to treat phytophotodermatitis. 
The specification does not provide sufficient descriptive support for the myriad of isothiocyanate compounds embraced by the claims.
 (8) The quantity of experimentation necessary:
There are millions of combinations of structural elements in a compound comprising at least one isothiocyanate functional group, embraced by claim 4. 
There are millions of combinations of structural elements in a compound having two nitrogen atoms, wherein an alkyl or alkanoyl substituent of at least 8 carbon atoms is bound to one of the nitrogen atoms, while the other nitrogen is part of an isothiocyanate functional group, embraced by claims 5-6. 
Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Enzo Biochem, 323 F.3d 956, 966, 63 USPQ2d 1609, 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). Applicant has disclosed the synthesis of one surfactant comprising at least one isothiocyanate functional group, namely N--lauroyl-N--isothiocyanate-L-lysine, in protonated form or as a salt (sodium salt, [0053], Example IV, salt with TEA, [0051], Example III), used in a topical formulation to treat phytophotodermatitis. 
Applicant has claimed millions of compounds comprising at least one isothiocyanate functional group. 
Considering the state of the art and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 4-6. 
	

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “at least one isothiocyanate functional group associated with an aliphatic carbon” in claim 4 means. The term "associated with" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate correction is required.
 	In the interest of compact prosecution, the examiner interprets claim 4 to be drawn to a compound containing at least one isothiocyanate functional group bound to an aliphatic and/or aromatic carbon atom of the compound.

 	Claims 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claim 5 is unclear because it recites “at least approximately 8 carbons atoms”. The term “approximately” is a relative term which makes the claim indefinite, because it is unclear what the claim is actually drawn to. The same applies to claim 6. 
Further, it is unclear what “a substituent […] associated with the -nitrogen, and […] at least one isothiocyanate functional group associated with the - nitrogen” in claims 5, 6 means. The term "associated with" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 	Further, the recitation ”a compound having an nitrogen and a -nitrogen” renders claims 5, 6 unclear because  and  are used in organic chemistry to indicate position (in this case of a nitrogen) relative to a group/moiety of interest; yet the claim does not define a group/moiety of interest.  relative to what?  relative to what?
The Specification teaches [0029] that the compounds of the invention called isothiocyanate functional surfactants employ amino acids that possess at least two amine functionalities, at least one of which is converted to an N-alkanoyl functionality, and at least one of which is converted into isothiocyanate functionality; the Specification teaches that -amino acid lysine is employed. The Specification also teaches that such surfactants comprising isothiocyanate functional groups are prepared by conversion of an amine functionality into an isothiocyanate functionality [0030]. The specification provides guidance to the synthesis of one such surfactant comprising at least one isothiocyanate functional group, namely N--lauroyl-N--isothiocyanate-L-lysine, in protonated form or as a salt (sodium salt, Example I-IV), used in a topical formulation.
	If the term ”a compound having an nitrogen and a -nitrogen” refers to the and  amino groups in a lysine, the claims should state that; further, the claims are to state that an - nitrogen of the lysine is part of an isothiocyanate functional group, and an alkyl and/or alkanoyl substituent comprising at least 8 carbon atoms binds to the -nitrogen of the lysine. 
 	Appropriate clarification/correction of the claim language is required.
	In the interest of compact prosecution, the examiner gives no patentable weight to the recitation “nitrogen” and “-nitrogen” in claims 5, 6.

Claim Rejections- 35 USC 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Amara et al. (J. Am. Chem. Chem. Soc. 2009, 131, 10610-10619, cited in PTO-892).
Amara teaches compound Itc-12
    PNG
    media_image2.png
    139
    202
    media_image2.png
    Greyscale
(Figure 2), which comprises one isothiocyanate functional group associated with/bound to an aliphatic carbon, as in instant claim 4.
As such, a compound of claim 4 is anticipated by Amara.

Claim 4 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Meijler et al. (US 2012/0135925, priority from U.S. provisional application 61/222,944, filed July 3, 2009, cited in PTO-892).
Meijler teaches ([055], pages 5-6, and [0081]-[0083]) the following compounds:

    PNG
    media_image3.png
    111
    429
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    550
    398
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    672
    395
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    90
    192
    media_image6.png
    Greyscale
itc-11       
    PNG
    media_image7.png
    94
    210
    media_image7.png
    Greyscale
itc-12

    PNG
    media_image8.png
    81
    196
    media_image8.png
    Greyscale
itc-13.
The compounds above comprise one isothiocyanate functional group associated with an aliphatic carbon, as in instant claim 4. 
As such, a compound of claim 4 is anticipated by Meijer.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molenda (US 2011/0150810, published 23 June 2011, cited in PTO-892), McElroy Reinhart et al. (US 2005/0118124, published 2 June 2005, cited in IDS), and Nakanishi et al. (US 5,582,818 of 10 December 1996, cited in IDS), in view of Sussan et al. (US 2008/0044497, published 21 February 2008, cited in PTO-892). 
Molenda, McElroy Reinhart and Nakanishi all teach N-lauroyl lysine as an ingredient in cosmetics.
Molenda (US 2011/0150810) teaches N-lauroyl lysine, preferably in form of the water-soluble alkali or ammonium, as an especially preferred anionic surfactant ([0062]) used in aqueous conditioning compositions for hair (Abstract). The genus taught by Molenda encompasses the sodium salt of lauroyl lysine below: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.
McElroy Reinhart (US 2005/0118124) teaches ([0320], Table Example 5) lauroyl lysine as ingredients in cosmetic compositions such as face powder and concealer.
Nakanishi (US 5,582,818) teaches the spreadability and smooth feeling on skin upon topical application of N-lauroyl-L-lysine (column 6, lines 51-53). 
Molenda, McElroy Reinhart and Nakanishi all fail to teach a composition comprising N--lauroyl-N--isothiocyanate-L-lysine or its sodium salt.
Sussan (US 2008/0044497) teaches a composition comprising an isothiocyanate of formula R-N=C=S, where R is, for example, aryl, cycloalkyl, alkyl, alkenyl, alkynyl, heteroaryl ([0058], [0099]), to be applied topically to the skin ([0105]). The composition taught by Sussan comprises either synthetic isothiocyanates or isothiocyanates isolated from plant extracts ([0053]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Molenda, McElroy Reinhart, Nakanishi with the teachings of Sussan, in a composition comprising N--lauroyl-N--isothiocyanate-L-lysine or its sodium salt.
The person of ordinary skill in the art would have been motivated to convert the free amino group in lauroyl lysine into the corresponding isothiocyanate, and prepare a composition comprising the resulting isothiocyanate to be applied to skin, because Molenda, McElroy Reinhart, Nakanishi teach lauroyl lysine and/or its salts to be preferred surfactants commonly used as ingredients in cosmetics, Sussan broadly teaches isothiocyanates used in topical applications to the skin. Thus, the person of ordinary skill in the art would have converted the free amino group in lauroyl lysine into an isothiocyanate group, with the expectation that a composition comprising the resulting isothiocyanate surfactant was skin compatible. Further, adding a non-hygroscopic solvent to said isothiocyanate to prepare a formulation, is a routine step, well within the skill of the artisan.
As such, claims 4-6 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-10 of U.S. patent 10,308,600 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. patent 10,308,600 anticipate or render obvious the instant claims.
Instant claim 4 is drawn broadly to a compound comprising an isothiocyanate functional surfactant, wherein at least one isothiocyanate functional group is bound to an aliphatic and/or aromatic carbon atom of the compound.
Instant claims 5, 6 are drawn to a compound comprising an -nitrogen and a -nitrogen, and wherein an alkyl and/or alkanoyl substituent comprising 8 carbon atoms is bound to the -nitrogen, and further wherein the -nitrogen forms part of an isothiocyanate functional group; or to a formulation thereof. 
Claims 1-10 of U.S. patent 10,308,600 are drawn to an isothiocyanate functional surfactant comprising a lysine derivative, wherein the lysine derivative comprises an -nitrogen and a -nitrogen, and wherein an alkanoyl substituent comprising 8 carbon atoms is bound to the -nitrogen, and further wherein the -nitrogen forms part of an isothiocyanate functional group.
The genus of isothiocyanate functional surfactants of claims 1-10 of U.S. patent 10,308,600 is encompassed by the instantly claimed genus of isothiocyanate functional surfactants in instant claim 4, overlaps with the genus of compounds in instant claim 5, and with the surfactants in instant claims 6, 7. Adding a non-hygroscopic solvent to such compound isothiocyanate to prepare a formulation is a routine step, well within the skill of the artisan.
As such, instant claims 4-6 are anticipated or rendered obvious by claims 1-10 of U.S. patent 10,308,600.
For similar reasons, instant claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-10 of U.S. patent 10,647,668 (cited in IDS); over claims 1-3 of U.S. patent 10,888,540; over claims 1-21 of U.S. patent 11,407,713; and over claims 1-3 of U.S. patent 11,279,674 (cited in IDS); and over claims 1-10 of U.S. patent 10,647,668 (cited in IDS).

Claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-8 of U.S. patent 9,932,306 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. patent 9,932,306 anticipate or render obvious the instant claims.
 	Claims 1-8 of U.S. patent 9,932,306 are drawn to a method of treating phytophotodermatitis with a lysine derivative surfactant having an isothiocyanate functional group, wherein the lysine derivative surfactant comprises an alkanoyl substituent containing at least 8 carbon atoms bound to the -nitrogen of the lysine, and further where the -nitrogen of the lysine is part of an isothiocyanate functional group. The genus of lysine derivative surfactants of claims 1-8 of U.S. patent 9,932,306 is encompassed by the genus of compounds of instant claim 4, overlaps with the genus of compounds in instant claims 5, 6. Adding a non-hygroscopic solvent to such compound to prepare a formulation is a routine step, well within the skill of the artisan.
As such, instant claims 4-6 are anticipated or rendered obvious by claims 1-8 of U.S. patent 9,932,306.

Claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-8 of U.S. patent 9,828,337 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. patent 9,828,337 render obvious the instant claims.
 	Claims 1-8 of U.S. patent 9,828,337 are drawn to a method of treating phytophotodermatitis with a lysine derivative surfactant having an isothiocyanate functional group, wherein the lysine derivative surfactant comprises an alkyl and/or alkanoyl substituent containing at least 8 carbon atoms bound to the -nitrogen of the lysine, and further where the -nitrogen of the lysine is part of an isothiocyanate functional group. The genus of surfactants of claims 1-8 of U.S. patent 9,828,337 is encompassed by the genus of compounds of instant claim 4, overlaps with the genus of compounds in instant claim 5. Adding a non-hygroscopic solvent to such isothiocyanate functional surfactant to prepare a surfactant formulation is a routine step, well within the skill of the artisan.
As such, instant claims 4-6 are anticipated or are rendered obvious by claims 1-8 of U.S. patent 9,828,337.

Claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-3 of U.S. patent 9,962,361 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. patent 9,962,361 anticipate or render obvious the instant claims.
Claims 1-3 of U.S. patent 9,962,361 are drawn to a surfactant formulation comprising a surfactant of the chemical formula 
    PNG
    media_image10.png
    284
    307
    media_image10.png
    Greyscale
, where R1 is, for example, C1-C25 alkyl; R2 is –N=C=S; R4 and R5 are, for example, H; R3 is, for example, C8-C25 alkanoyl, and a non-hygroscopic solvent. The genus of surfactants of claims 1-3 of U.S. patent 9,962,361 is encompassed by the genus of compounds of instant claim 4, and overlaps with the genus of compounds in instant claim 5, 6. 
As such, instant claims 4-6 are anticipated or rendered obvious by claims 1-3 of U.S. patent 9,962,361.
For similar reasons, instant claims 4-6 are anticipated or rendered obvious by claims 1-2 of U.S. patent 10,363,236 (cited in PTO-892). 

Claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-6 of U.S. patent 9,951,005 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. patent 9,951,005 anticipate or render obvious the instant claims.
Claims 1-6 of U.S. patent 9,951,005 are drawn to a composition comprising a surfactant of the chemical formula 
    PNG
    media_image10.png
    284
    307
    media_image10.png
    Greyscale
and an emollient. The genus of surfactants of claims 1-6 of U.S. patent 9,951,005 is encompassed by the genus of compounds of instant claim 4, overlaps with the genus of compounds in instant claims 5, 6. Adding a solvent to such compound to prepare a surfactant formulation, is a routine step, well within the skill of the artisan.
As such, instant claims 4-6 are anticipated/rendered obvious by claims 1-6 of U.S. patent 9,951,005.
 	Claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-4 of U.S. patent 9,951,004 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of U.S. patent 9,951,004 anticipate or render obvious the instant claims.
Claims 1-4 of U.S. patent 9,951,004 are drawn to an isothiocyanate surfactant. The genus of surfactants of claims 1-4 of U.S. patent 9,951,004 is encompassed by/overlaps with the instantly claimed genus of compounds. Adding a solvent to such compound to prepare a formulation, is a routine step, well within the skill of the artisan.
As such, instant claims 4-6 are anticipated/rendered obvious by claims 1-4 of U.S. patent 9,951,004.

Claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-2 of U.S. patent 8,933,119 (cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 of U.S. patent 8,933,119 anticipate or render obvious the instant claims.
Claims 1-2 of U.S. patent 8,933,119 are drawn to a method of treating phytophotodermatitis by applying an isothiocyanate functional surfactant which is N--lauroyl-N--isothiocyanate-L-lysine sodium salt (which is a compound encompassed by the genus of compounds of the instant claims), to an area affected by phytophotodermatitis. 
As such, instant claims 4-6 are anticipated or rendered obvious by claims 1-2 of U.S. patent 8,933,119.

For reasons similar to those presented above, instant claims 4-6 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable at least over claims of US patents 9,951,003 (cited in IDS) and 9,771,322 (cited in IDS); over claims of U.S. patents 8,865,772 (cited in IDS), 9,642,827, 9,636,320, 9,504,667 (cited in IDS, claims to a method of treating skin cancer by topical administration of a composition comprising an isothiocyanate functional surfactant, such as N--lauroyl-N--isothiocyanate-L-lysine); over claims of U.S. patent 9,532,969 (cited in IDS, claims to a method of treating psoriasis with a composition of the instant invention applied topically); over claims of U.S. patents 8,865,765 (cited in IDS), 9,585,860 (cited in IDS), 9,687,463 (cited in IDS), 9,649,290 (cited in IDS), 9,655,874 (cited in IDS, claims to a method of treating eczema with a composition of the instant invention applied topically); and are rejected over claim 1 of U.S. patent 10,273,205 (cited in PTO-892), over claims 1-8 of U.S. patent 10,287,246 (cited in PTO-892), over claims 1-21 of U.S. patent 10,308,599 (cited in PTO-892), over claims 1-19 of U.S patent 10,434,081 (cited in PTO-892), over claims 1-22 of U.S. patent 10,434,082 (cited in PTO-892); over claims 1-8 of U.S. patent 10,640,464 (cited in PTO-892); over claims 1-3 of US patent 10,343,990 (cited in PTO-892);  and over claims 1-4 of U.S. patent 10,654,799 (cited in PTO-892).
Conclusion
Claims 4-6 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/
Primary Examiner, Art Unit 1627